Citation Nr: 0821819	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964 and from September 1965 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

In August 2006, the Board remanded the veteran's claim in 
order to secure SSA records.  The requested action was taken 
and the case is appropriately before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently diagnosed as having PTSD 
attributable to in-service personal assaults, which have been 
substantially corroborated by credible evidence.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, PTSD is 
attributable to his active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that his currently diagnosed PTSD was 
caused by in-service sexual assaults.  He alleged that in the 
fall of 1961, when he was stationed in Germany, two fellow 
service members sexually assaulted him.  He stated that one 
man held him down while the other sexually assaulted him.  
The veteran recalled that this occurred on multiple occasions 
and indicated that these two service members were 
subsequently discharged for being homosexual.  The veteran 
advised that he did not report the assaults as he did not 
want to be discharged from the military.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychoses are deemed to be chronic diseases under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  The diagnosis of a mental disorder must conform to 
the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members or clergy.  
Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of evidence 
or advise VA or potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f)(3).  

Of note, it is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

The veteran's enlistment medical examination is devoid of any 
reference to a preexisting psychiatric disorder.  The service 
medical records (SMRs) dated from March 1961 to March 1964 do 
not reflect any treatment for, or report of, a sexual 
assault.  

Following discharge in an Army Reserve Qualifications 
Questionnaire, dated in July 1965, the veteran stated that he 
had "mental problems" that could impact his performance in 
active military service.  Then in September 1965, the veteran 
enlisted in the U.S. Air Force.  In May 1966 the veteran went 
AWOL and returned in August 1966 and was confined until his 
discharge in December 1966. 

In 2002, the veteran was first diagnosed as having PTSD due 
to in-service sexual assaults, and this was based upon the 
DSM-IV criteria.  The veteran has since been treated for his 
symptoms related to his PTSD.  He advised that for many years 
he kept the sexual assaults a secret as he was embarrassed.  
He related symptoms including, suicidal ideation, flashbacks, 
auditory and visual hallucinations and paranoia.  He also 
indicated that he attempted suicide while in service.  The 
veteran also has a history of drug and alcohol abuse, as well 
as a history of homelessness.  His treatment records also 
reflect ongoing sexual identity issues, which the veteran 
attributes to his in-service sexual assaults.  

In a statement received by the veteran's sister in August 
2002, she indicated that she was young when the veteran 
served, but recalled her parents discussing the veteran's 
time in service.  She remembered her parents saying that 
someone had changed the veteran and that his letters did not 
"sound" like him.  She asked her parents about this sudden 
change in the veteran and they told her that "someone had 
got a hold over him and was forcing him to act strange."  
The veteran's sister did not know what happened while he was 
in service, but knew that something had changed him.  

Given the evidence as outlined above, the Board finds that 
the veteran has PTSD, which began during his service and it 
is as likely as not that it resulted from the in-service 
sexual assaults.  The veteran credibly stated that he was 
sexually assaulted upon arriving in Germany.  He stated that 
he did not tell anyone as he was only 17 and feared being 
discharged from service.  In the Army Reserve Questionnaire, 
the veteran indicated that he had mental problems that could 
prevent him from active duty in the Army, but a few months 
later, he enlisted in the Air Force.  The veteran's sister 
issued a statement recalling a discussion about the veteran 
having "changed" since service and that someone was the 
cause of that change.  Following service there is evidence 
that the veteran abused drugs and alcohol, was homeless and 
he reported a suicide attempt as well as suicidal ideations.  
Finally, the veteran's VA psychiatric treatment records 
clearly indicated that the veteran's currently diagnosed PTSD 
was caused by his in-service sexual assaults.  Thus, the 
Board finds that the evidence is at least in relative 
equipoise and reasonable doubt should be resolved in the 
veteran's favor and service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


